IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00240-CR

DIANE TOLIVER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No. 1
                           McLennan County, Texas
                         Trial Court No. 2020-2405-CR1


                          MEMORANDUM OPINION

      Appellant Diane Toliver appealed the trial court’s “order issuing writ and

denying evidentiary hearing.” She now moves to dismiss the appeal. Appellant and

her attorney have signed the motion. See TEX. R. APP. P. 42.2(a).

      Appellant’s motion to dismiss appeal is granted, and this appeal is dismissed. Id.




                                         MATT JOHNSON
                                         Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed August 3, 2022
Do not publish
[CR25]




Toliver v. State                             Page 2